

116 S3198 IS: Suicide Prevention Act
U.S. Senate
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3198IN THE SENATE OF THE UNITED STATESJanuary 15, 2020Mr. Reed (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize a pilot program to expand and intensify surveillance of self-harm in partnership with
			 State and local public health departments, to establish a grant program to
			 provide self-harm and suicide prevention services in hospital emergency
			 departments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Suicide Prevention Act. 2.Syndromic surveillance of self-harm behaviors programTitle III of the Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:
			
				317U.Syndromic surveillance of self-harm behaviors program
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to State, local, Tribal, and territorial public health departments for the expansion of surveillance of self-harm.
 (b)Data sharing by granteesAs a condition of receipt of such grant under subsection (a), each grantee shall agree to share with the Centers for Disease Control and Prevention in real time, to the extent feasible and as specified in the grant agreement, data on suicides and self-harm for purposes of—
 (1)tracking and monitoring self-harm to inform response activities to suicide clusters; (2)informing prevention programming for identified at-risk populations; and
 (3)conducting or supporting research. (c)Disaggregation of dataThe Secretary shall provide for the data collected through surveillance of self-harm under subsection (b) to be disaggregated by the following categories:
 (1)Nonfatal self-harm data of any intent. (2)Data on suicidal ideation.
 (3)Data on self-harm where there is no evidence, whether implicit or explicit, of suicidal intent. (4)Data on self-harm where there is evidence, whether implicit or explicit, of suicidal intent.
 (5)Data on self-harm where suicidal intent is unclear based on the available evidence. (d)PriorityIn making awards under subsection (a), the Secretary shall give priority to eligible entities that are—
 (1)located in a State with an age-adjusted rate of suicide death that is above the national suicide mortality rate, as determined by the Director of the Centers for Disease Control and Prevention;
 (2)serving an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act) with an age-adjusted rate of suicide deaths that is above the national suicide mortality rate, as determined through appropriate mechanisms determined by the Secretary in consultation with Indian Tribes; or
 (3)located in a State with a high rate of coverage of statewide (or Tribal) emergency department visits, as determined by the Director of the Centers for Disease Control and Prevention.
 (e)Geographic distributionIn making grants under this section, the Secretary shall make an effort to ensure geographic distribution, taking into account the unique needs of rural communities, including—
 (1)communities with an incidence of individuals with serious mental illness, demonstrated suicidal ideation or behavior, or suicide rates that are above the national average, as determined by the Assistant Secretary for Mental Health and Substance Use;
 (2)communities with a shortage of prevention and treatment services, as determined by the Assistant Secretary for Mental Health and Substance Use and the Administrator of the Health Resources and Services Administration; and
 (3)other appropriate community-level factors and social determinants of health such as income, employment, and education.
 (f)Period of participationTo be selected as a grant recipient under this section, a State, local, Tribal, or territorial public health department shall agree to participate in the program for a period of not less than 2 years.
 (g)Technical assistanceThe Secretary shall provide technical assistance and training to grantees for collecting and sharing the data under subsection (b).
 (h)Data sharing by HHSSubject to subsection (b), the Secretary shall, with respect to data on self-harm that is collected pursuant to this section, share and integrate such data through—
 (1)the National Syndromic Surveillance Program’s Early Notification of Community Epidemics (ESSENCE) platform (or any successor platform);
 (2)the National Violent Death Reporting System, as appropriate; or (3)another appropriate surveillance program, including such a program that collects data on suicides and self-harm among special populations, such as members of the military and veterans.
 (i)Rule of construction regarding applicability of privacy protectionsNothing in this section shall be construed to limit or alter the application of Federal or State law relating to the privacy of information to data or information that is collected or created under this section.
					(j)Report
 (1)SubmissionNot later than 3 years after the date of enactment of this Act, the Secretary shall evaluate the suicide and self-harm syndromic surveillance systems at the Federal, State, and local levels and submit a report to Congress on the data collected under subsections (b) and (c) in a manner that prevents the disclosure of individually identifiable information, at a minimum, consistent with all applicable privacy laws and regulations.
 (2)ContentsIn addition to the data collected under subsections (b) and (c), the report under paragraph (1) shall include—
 (A)challenges and gaps in data collection and reporting; (B)recommendations to address such gaps and challenges; and
 (C)a description of any public health responses initiated at the Federal, State, or local level in response to the data collected.
 (k)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025..
 3.Grants to provide self-harm and suicide prevention servicesPart B of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the following:
			
				520N.Grants to provide self-harm and suicide prevention services
 (a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall award grants to hospital emergency departments to provide self-harm and suicide prevention services.
					(b)Activities supported
 (1)In generalA hospital emergency department awarded a grant under subsection (a) shall use amounts under the grant to implement a program or protocol to better prevent suicide attempts among hospital patients after discharge, which may include—
 (A)screening patients for self-harm and suicide in accordance with the standards of practice described in subsection (e)(1) and standards of care established by appropriate medical and advocacy organizations;
 (B)providing patients short-term self-harm and suicide prevention services in accordance with the results of the screenings described in subparagraph (A); and
 (C)referring patients, as appropriate, to a health care facility or provider for purposes of receiving long-term self-harm and suicide prevention services, and providing any additional follow up services and care identified as appropriate as a result of the screenings and short-term self-harm and suicide prevention services described in subparagraphs (A) and (B).
 (2)Use of funds to hire and train staffAmounts awarded under subsection (a) may be used to hire clinical social workers, mental and behavioral health care professionals, and support staff as appropriate, and to train existing staff and newly hired staff to carry out the activities described in paragraph (1).
 (c)Grant termsA grant awarded under subsection (a)— (1)shall be for a period of 3 years; and
 (2)may be renewed subject to the requirements of this section. (d)ApplicationsA hospital emergency department seeking a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
					(e)Standards of Practice
 (1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary shall develop standards of practice for screening patients for self-harm and suicide for purposes of carrying out subsection (b)(1)(C).
 (2)ConsultationThe Secretary shall develop the standards of practice described in paragraph (1) in consultation with individuals and entities with expertise in self-harm and suicide prevention, including public, private, and non-profit entities.
						(f)Reporting
						(1)Reports to the Secretary
 (A)In generalA hospital emergency department awarded a grant under subsection (a) shall, at least quarterly for the duration of the grant, submit to the Secretary a report evaluating the activities supported by the grant.
 (B)Matters to be includedThe report required under subparagraph (A) shall include— (i)the number of patients receiving—
 (I)screenings carried out at the hospital emergency department; (II)short-term self-harm and suicide prevention services at the hospital emergency department; and
 (III)referrals to health care facilities for the purposes of receiving long-term self-harm and suicide prevention;
 (ii)information on the adherence of the hospital emergency department to the standards of practice described in subsection (f)(1); and
 (iii)other information as the Secretary determines appropriate to evaluate the use of grant funds. (2)Reports to Congress and in the Department of Health and Human ServicesNot later than 2 years after the date of the enactment of the Suicide Prevention Act, and biennially thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the subcomponents of the Department of Health and Human Services described in paragraph (3) a report on the grant program under this section, including—
 (A)a summary of reports received by the Secretary under paragraph (1); and (B)an evaluation of the program by the Secretary.
 (3)Reporting in the Department of Health and Human ServicesThe subcomponents of the Department of Health and Human Services described in paragraph (2) are the Centers for Disease Control and Prevention and the National Institute of Mental Health.
 (g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $30,000,000 for each of fiscal years 2021 through 2025..